

 
 

--------------------------------------------------------------------------------

 





______________________________________________________________________________




ASSET PURCHASE AGREEMENT
 


 
BY AND BETWEEN
 
CRABTREE ACQUISITION CO, LLC,
 
ATHEROGENICS, INC.
 
AND
 
KING & SPALDING LLP
 
MARCH 17, 2009








______________________________________________________________________________













 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 
  


1.
DEFINITIONS.
1
     
1.1.
DEFINITIONS
1
1.2.
CROSS REFERENCES
3
     
2.
PURCHASE AND SALE
4
     
2.1.
PURCHASE AND SALE
4
2.2.
EXCLUDED ASSETS
5
2.3.
ASSUMED LIABILITIES
6
2.4.
EXCLUDED LIABILITIES
7
2.5.
ASSIGNMENT OF CONTRACTS AND RIGHTS.
7
2.6.
PURCHASE PRICE; ALLOCATION OF PURCHASE PRICE.
8 
2.7.
GOOD FAITH DEPOSIT.
9
2.8.
CLOSING
9
2.9.
DELIVERIES BY SELLER
9
2.10.
DELIVERIES BY PURCHASER
10
     
3.
REPRESENTATIONS AND WARRANTIES OF SELLER
10
     
3.1.
ORGANIZATION
10
3.2.
CORPORATE AUTHORIZATION
11
3.3.
GOVERNMENTAL AUTHORIZATION
11
3.4.
NONCONTRAVENTION
11
3.5.
REQUIRED CONSENTS
11
3.6.
LITIGATION
11
3.7.
COMPLIANCE WITH LAWS AND COURT ORDERS
11
3.8.
SUFFICIENCY OF AND TITLE TO THE PURCHASED ASSETS.
12
3.9.
INTELLECTUAL PROPERTY RIGHTS.
12
3.10.
ENVIRONMENTAL COMPLIANCE
13
3.11.
NO OTHER AGREEMENTS TO SELL ASSETS
14
3.12.
CERTAIN FEES
14
3.13.
“AS IS” TRANSACTION
14
     
4.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
15
     
4.1.
ORGANIZATION
15
4.2.
AUTHORIZATION
15
4.3.
GOVERNMENTAL AUTHORIZATION
15
4.4.
NONCONTRAVENTION
15
4.5.
FINANCING
15
4.6.
LITIGATION
16
4.7.
CERTAIN FEES
16
     
5.
PRE-CLOSING COVENANTS OF SELLER
16
     
5.1.
CONDUCT OF THE BUSINESS
16
5.2.
ACCESS TO INFORMATION
17
5.3.
INSURANCE; RISK OF LOSS
17
5.4.
NOTICES OF CERTAIN EVENTS
17
     
6.
PRE-CLOSING COVENANTS OF PURCHASER
18
     
6.1.
CONFIDENTIALITY
18
6.2.
ACCESS
18
6.3.
INSURANCE
18
6.4.
ADEQUATE ASSURANCE
18

 
i

 

     
7.
PRE-CLOSING COVENANTS OF PURCHASER AND SELLER
19
     
7.1.
EFFORTS; FURTHER ASSURANCES
19
7.2.
CERTAIN FILINGS
19
7.3.
PUBLIC ANNOUNCEMENTS
19
7.4.
BID PROCEDURES MOTION AND SALE MOTION.
19
7.5.
NOTICES
21
     
8.
TAX MATTERS.
21
     
8.1.
TAX COOPERATION
21
8.2.
TRANSFER TAXES
21
8.3.
PROPERTY TAXES
21
8.4.
APPORTIONMENT
21
     
9.
EMPLOYEE MATTERS
22
     
9.1.
EMPLOYEES AND OFFERS OF EMPLOYMENT
22
9.2.
EMPLOYEE RECORDS
22
9.3.
EMPLOYEE PLANS
22
9.4.
WORKERS’ COMPENSATION
22
     
10.
CLOSING CONDITIONS
23
     
10.1.
CONDITIONS TO OBLIGATIONS OF PURCHASER AND SELLER
23
10.2.
CONDITIONS TO OBLIGATIONS OF PURCHASER
23
10.3.
CONDITIONS TO OBLIGATIONS OF SELLER
23
     
11.
SURVIVAL; INDEMNIFICATION
24
     
11.1.
SURVIVAL
24
11.2.
INDEMNIFICATION
24
     
12.
TERMINATION
24
     
12.1.
GROUNDS FOR TERMINATION
24
12.2.
EFFECT OF TERMINATION
25
12.3.
EXPENSES
25
12.4.
EXCLUSIVE REMEDIES
25
     
13.
MISCELLANEOUS.
25
     
13.1.
NOTICES
25
13.2.
WAIVERS
26
13.3.
SUCCESSORS AND ASSIGNS
26
13.4.
GOVERNING LAW
27
13.5.
JURISDICTION.
27
13.6.
WAIVER OF JURY TRIAL
27
13.7.
THIRD PARTY BENEFICIARIES
28
13.8.
ENTIRE AGREEMENT; AMENDMENTS; COUNTERPARTS
28
13.9.
CAPTIONS, INTERPRETATION
28



                                                                       
 
 

 



 
 
ii
 

ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT dated as of March 16, 2009 (this “Agreement”) is
entered into by and between Crabtree Acquisition Co, LLC, a Delaware limited
liability company (“Purchaser”), AtheroGenics, Inc., a Georgia corporation
(“Seller”), and solely for the purposes of Section 2.7, King & Spalding LLP, a
Georgia limited liability partnership (“Seller's Counsel”).  Purchaser and
Seller are sometimes individually referred to in this Agreement as a “Party” and
collectively as the “Parties.”
 
RECITALS:
 
WHEREAS, Seller is a pharmaceutical company engaged in the business of
developing and commercializing pharmaceutical products that treat diabetes and
diabetes-related disorders, cardiovascular and inflammatory diseases (the
“Business”);
 
WHEREAS, Seller desires to sell, transfer, convey, assign and deliver the
Purchased Assets (as defined below) and to assign the Assumed Liabilities (as
defined below), and Purchaser desires to purchase, take delivery of, and assume
such Purchased Assets and Assumed Liabilities, upon the terms and subject to the
conditions set forth herein;
 
WHEREAS, Seller is a debtor and debtor-in-possession in a Chapter 11 bankruptcy
case that is pending in the United States Bankruptcy Court for the Northern
District of Georgia, Atlanta Division (the “Bankruptcy Court”), under Case No.
08-78200 (the “Bankruptcy Case”); and
 
WHEREAS, the transactions contemplated by this Agreement (the “Transactions”)
will be consummated pursuant to a Sale Order (as defined below) to be entered in
the Bankruptcy Case under Sections 105, 363, 365 and other applicable provisions
of the Bankruptcy Code (as defined below), and the Transactions and this
Agreement are subject to the approval of the Bankruptcy Court.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
covenants, representations, warranties, and promises set forth herein, and in
order to prescribe the terms and conditions of such purchase and sale, intending
to be legally bound, the Parties agree as follows:
 
1. Definitions.
 
1.1. Definitions.  The following terms, as used herein, have the following
meanings:
 
(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person.
 
(b) “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §101
et seq.), as amended.
 

--------------------------------------------------------------------------------


 
(c) “Business Day” means a day other than Saturday, Sunday or other day on which
commercial banks in Atlanta, Georgia are authorized or required by law to close.
 
(d) “Claim” means a “claim" as defined in Section 101 of the Bankruptcy Code.
 
(e) “Closing Date” means the date of the Closing.
 
(f) “Code” means the Internal Revenue Code of 1986, as amended.
 
(g) "Confidentiality Agreement" means the Confidentiality Agreement dated
November 12, 2008, executed by or on behalf of Purchaser and Seller.
 
(h) “Cure Costs” means all amounts that must be paid and all obligations that
otherwise must be satisfied, including pursuant to Sections 365(b)(1) (A) and
(B) of the Bankruptcy Code, in connection with the assumption and/or assignment
of the Assumed Contracts, Chapter 11 Licenses and Intellectual Property Rights
to Purchaser as provided herein.
 
(i) “Intellectual Property Right” means any trademark, service mark, trade name,
invention (whether patented or not), U.S. or foreign patent, pending patent
application in the U.S. or foreign jurisdictions, any continuation, divisional
or equivalent thereof, trade secret, copyright, know-how (including any
registrations or applications for registration of any of the foregoing), license
agreement (to the extent such license agreement is transferable) or any other
similar type of proprietary intellectual property right owned by, subject to
assignment to, or controlled by Seller.
 
(j) “Knowledge of Seller” or any other similar knowledge qualification in this
Agreement means all facts actually known by the following individuals:  Joseph
M. Gaynor, Jr., Mark P. Colonnese and Russell M. Medford.
 
(k) “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest or other encumbrance in respect of such
property or asset.
 
(l) “Material Adverse Effect” means a material adverse effect on the Business
and the Purchased Assets, taken as a whole, excluding any such effect to the
extent resulting from or arising in connection with (i) the Transactions or the
public announcement thereof, (ii) changes or conditions affecting the industry
generally in which Seller operates, (iii) changes in economic, regulatory or
political conditions generally, (iv) changes resulting from the commencement or
continuation of the Bankruptcy Case, (v) actions taken by the Seller pursuant to
(or as contemplated by) orders entered by the Bankruptcy Court in the Bankruptcy
Case, or (vi) changes or conditions affecting the availability, terms or pricing
of credit or equity financing.
 
(m) “Permitted Liens” means Liens for Taxes, assessments and similar charges
that are not yet due or are being contested in good faith.
 
2

--------------------------------------------------------------------------------


 
(n) “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
(o) “Petition Date” means October 15, 2008.
 
(p) “Pre-Closing Tax Period” means (i) any Tax period ending on or before the
Closing Date, and (ii) with respect to a Tax period that commences before but
ends after the Closing Date, the portion of such period up to and including the
Closing Date.
 
(q) “Property Taxes” means all real property Taxes, personal property Taxes and
similar ad valorem obligations levied with respect to the Purchased Assets for
any Taxable period.
 
(r) “Tax” means (i) any tax, governmental fee or other like assessment or charge
of any kind whatsoever (including withholding on amounts paid to or by any
Person), together with any interest, penalty, addition to tax or additional
amount imposed by any governmental authority (a “Taxing Authority”) responsible
for the imposition of any such tax (domestic or foreign), or (ii) liability for
the payment of any amounts of the type described in (i) as a result of being
party to any agreement or any express or implied obligation to indemnify any
other Person.
 
1.2. Cross References.  Each of the following terms is defined in the Section
set forth opposite such term:
 
Term
Section
Accounts Receivable
2.1(e)
Acquired Intellectual Property Right
2.1(g)
Agreement
Preamble
Apportioned Obligations
8.3
Assignment and Assumption Agreement
2.9(a)
Assumed Contracts
2.1(c)
Assumed Liabilities
2.3
Bankruptcy Case
Recitals
Bankruptcy Court
Recitals
Business
Recitals
Chapter 11 Contracts
2.1(c)
Chapter 11 Licenses
2.1(d)
Closing
2.8
COBRA Beneficiaries
9.3(b)
COBRA Coverage
9.3(b)
End Date
12.1(e)
Environmental Laws
3.10(d)
Excluded Assets
2.2
Excluded Liabilities
2.4
Good Faith Deposit
2.7 (a)

 
3

--------------------------------------------------------------------------------


Hazardous Materials
3.10(e)
Inventory
2.1(a)
Party
Preamble
Parties
Preamble
Post-Closing Tax Period
8.3
Post-Petition Contracts
2.1(b)
Purchase Price
2.6(a)
Purchased Assets
2.1
Purchaser
Preamble
Required Consents
3.5
Restricted Purchased Asset
2.5(c)
Sale Motion
7.4(a)
Sale Order
7.4(a)
Seller
Preamble
Seller's Counsel
Preamble
Taxing Authority
1.1(v)
Transactions
Recitals
Transfer Taxes
8.2
Transferred Employees
9.1(a)
Transferred Employees' Employment Date
9.4



2. Purchase and Sale
 
2.1.            Purchase and Sale.  Subject to the terms and conditions set
forth in this Agreement, at the Closing, Seller agrees to sell, transfer and
deliver to Purchaser, and Purchaser agrees to purchase, acquire and accept from
Seller, all right, title and interest of Seller as of the Closing Date in and to
the following assets, properties and rights (the “Purchased Assets”), to the
extent owned, held or primarily used in the conduct of the Business, free and
clear of all Liens and Claims (other than Permitted Liens and the Assumed
Liabilities) and to the extent that such assets are not excluded pursuant to
Section 2.2:
 
(a) all inventory (including raw materials, work in process, and finished goods)
and supplies, including all experimental drug products, placebos, comparator
drug products, retained plasma samples, and stability samples (collectively, the
“Inventory”);
 
(b) all contracts, agreements, leases, commitments, and orders of Seller, in
each case executed or entered into after the Petition Date and all contracts,
agreements, leases, commitments, and orders of Seller entered into from and
after the date of this Agreement and prior to Closing and, in each case,
including those that are set forth on Schedule 2.1(b) (collectively, the
“Post-Petition Contracts”);
 
(c) the executory contracts and unexpired leases of Seller that were executed or
entered into on or prior to the Petition Date and that are set forth on Schedule
2.1(c) (the “Chapter 11 Contracts”; the Post-Petition Contracts and the Chapter
11 Contracts are referred to collectively as the “Assumed Contracts”);
 
4

--------------------------------------------------------------------------------


 
(d) all transferable licenses, permits or other governmental authorizations of
Seller (“Chapter 11 Licenses”);
 
(e) except as provided in Section 2.2(i), all accounts receivable (the “Accounts
Receivable”);
 
(f) all machinery, equipment (including computer and office equipment, office
supplies and laboratory equipment), furniture, furnishings, and other items of
tangible personal property, including the items listed on Schedule 2.1(f);
 
(g) all Intellectual Property Rights, including the items listed on Schedule
2.1(g) (the "Acquired Intellectual Property Rights");
 
(h) all research and development records and reports, product stability
protocols and data, clinical protocols, case report forms (including case report
forms for individual patients), statistical plans, clinical study reports and
analyses, regulatory records, investigational new drug (ind) application
documentation, correspondence with investigators and regulators, and related
materials;
 
(i) all books, records, files and papers of Seller relating to the Business or
the Purchased Assets, excluding employee records of Seller's employees that are
not Transferred Employees; and
 
(j) except as provided in Section 2.2(b), all insurance claims arising from or
relating to the Purchased Assets prior to the Closing Date, and all claims of
Seller against third parties relating to the Purchased Assets, whether choate or
inchoate, known or unknown, contingent or non contingent.
 
2.2. Excluded Assets.  Notwithstanding any other provision of this Agreement to
the contrary, the Purchased Assets shall not include any assets, properties or
rights not specifically identified in Section 2.1, including the following (the
“Excluded Assets”):
 
(a) all of Seller’s cash and cash equivalents on hand (including all undeposited
checks) and in banks or other financial institutions and all of Seller’s
short-term investments, including commercial paper, corporate notes and
government agency notes;
 
(b) all preference claims, fraudulent transfer claims, avoidance actions or
other causes of action, whether arising under the Bankruptcy Code or otherwise,
and the proceeds thereof, including actions available to Sellers under Section
510 or under any of Sections 542 through 553 of the Bankruptcy Code, of whatever
kind or nature, and whether asserted or unasserted;
 
(c) the minute books and organizational documents of Seller;
 
(d) any unexpired lease or executory contract that is identified on Schedule
2.2(d) or that is not identified in this Agreement as an Assumed Contract;
 
5

--------------------------------------------------------------------------------


 
(e) all insurance policies relating to the Business and all claims arising under
such policies prior to the Closing, and all credits, premium refunds, proceeds,
causes of action or rights thereunder, in each case, other than those claims
arising prior to Closing that arise from or relate to the Purchased Assets;
 
(f) all rights of Seller arising under this Agreement or in connection with the
Transactions;
 
(g) any Purchased Asset sold or otherwise disposed of pursuant to Section 5.1(b)
prior to the Closing Date;
 
(h) any Tax refund or reimbursement due to Seller or its Affiliates and relating
to the Business;
 
(i) all accounts, notes and other receivables and amounts owed to the Seller by
any one or more of Seller’s Affiliates or employees;
 
(j) all utility deposits, security deposits and other deposits of any kind or
nature whatsoever;
 
(k) all fixtures currently owned or leased by Seller; and
 
(l) Employee records of any Seller employee who is not a Transferred Employee.
 
At any time prior to Closing, Purchaser may, in its sole discretion, by written
notice to Seller, elect not to acquire and assume one or more Purchased
Assets.  In such event, the applicable schedule, if any, shall be deemed to be
amended without further action by either Party and such Purchased Assets shall
be considered Excluded Assets for all purposes hereunder.
 
2.3. Assumed Liabilities.  Upon the terms and subject to the conditions of this
Agreement, Purchaser agrees, effective at the time of the Closing, to assume,
pay, perform and discharge, promptly when payment or performance is due or
required, the following liabilities and obligations of Seller or the Business
(the “Assumed Liabilities”):
 
(a) all liabilities and obligations of Seller related to or arising under the
Assumed Contracts, Chapter 11 Licenses and Intellectual Property Rights from and
after the Closing;
 
(b) all Cure Costs;
 
(c) all Apportioned Obligations of Purchaser;
 
(d) any and all costs and expenses necessary in connection with providing
“adequate assurance of future performance” with respect to the Assumed Contracts
(as contemplated by Section 365 of the Bankruptcy Code);
 
(e) all Transfer Taxes; and
 
6

--------------------------------------------------------------------------------


 
(f) all liabilities relating to or arising from the operation of the Business or
the ownership of the Purchased Assets by Purchaser from and after the Closing,
including all amounts due and owing to foreign patent agents with respect to
services provided from and after the Closing.
 
From and after the Closing, Purchaser shall indemnify the Seller with respect to
any claims or liabilities relating to, and hold the Seller harmless from, the
Assumed Liabilities.
 
2.4. Excluded Liabilities.  Notwithstanding any other provision of this
Agreement to the contrary, Purchaser is assuming only the Assumed Liabilities
and is not assuming any other liability or obligation of Seller of whatever
nature, whether presently in existence or arising hereafter.  All such other
liabilities and obligations shall be retained by and remain obligations and
liabilities of Seller (all such liabilities and obligations not being assumed
being herein referred to as the “Excluded Liabilities”).
 
2.5. Assignment of Contracts and Rights.
 
(a) To the maximum extent permitted by the Bankruptcy Code, the Assumed
Contracts and Intellectual Property Rights shall be assumed by Seller and
assigned to Purchaser at the Closing pursuant to Sections 105, 363 and/or 365 of
the Bankruptcy Code.  Notwithstanding any other provision of this Agreement to
the contrary, this Agreement shall not constitute an agreement to assign any
Purchased Asset or any right thereunder if an attempted assignment, without the
consent of a third party, would constitute a breach or in any way adversely
affect the rights of Purchaser or Seller thereunder.
 
(b) If required by applicable law or the terms thereof to validly assign any
Assumed Contract or Intellectual Property Right without breach or violation
thereof, Seller agrees to use commercially reasonable efforts to obtain the
consent of each other party to any such Assumed Contract or Intellectual
Property Right prior to the Closing; provided, however, that no modification of
any such Assumed Contract or Intellectual Property Right shall be made without
Purchaser's prior written consent and the form of the consent to assignment
shall be subject to the prior written approval of Purchaser (which shall not be
withheld unreasonably).
 
(c) If there are any Required Consents that have not yet been obtained (or
otherwise are not in full force and effect) as of the Closing, in the case of
each Assumed Contract or Intellectual Property Right as to which such Required
Consent was not obtained (or otherwise are not in full force and effect) (each,
a "Restricted Purchased Asset"), Purchaser may, but shall not be required to,
waive the closing conditions as to any such Required Consent and either:  (i)
elect to have Seller continue to use its commercially reasonable efforts to
obtain the Required Consent; or (ii) elect to have Seller retain that Restricted
Purchased Asset and all liabilities arising therefrom or relating thereto
(without any adjustment to the Purchase Price).  If Purchaser elects to have
Seller continue its commercially reasonable efforts to obtain any Required
Consent and the Closing occurs, notwithstanding this Agreement, neither this
Agreement nor the Assignment and Assumption Agreement nor any other document
related to the
7

--------------------------------------------------------------------------------


 
consummation of the transactions contemplated by this Agreement shall constitute
a sale, assignment, assumption, transfer, conveyance or delivery or an attempted
sale, assignment, assumption, transfer, conveyance or delivery of any Restricted
Purchased Asset, and following the Closing, the parties shall use their
respective commercially reasonable efforts, and cooperate with each other, to
obtain the Required Consent relating to each Restricted Purchased Asset as
quickly as practicable; provided, however, that the payment of money by
Purchaser shall not be required in connection therewith.  Prior to the obtaining
of such Required Consents, the parties shall cooperate with each other in any
reasonable and lawful arrangements designed to provide to Purchaser the benefits
of use of any and all Restricted Purchased Asset for their respective terms (or
any right or benefit arising thereunder, including the enforcement for the
benefit of Purchaser of any and all rights of Seller against a third party
thereunder).  When a Required Consent for the sale, assignment, assumption,
transfer, conveyance and delivery of a Restricted Purchased Asset is obtained,
Seller shall promptly assign, transfer, convey and deliver such Restricted
Purchased Asset to Purchaser, and Purchaser shall assume the obligations under
such Restricted Purchased Asset assigned to Purchaser from and after the date of
assignment to Purchaser pursuant to an assignment and assumption agreement
substantially similar in terms and conditions set forth in the Assignment and
Assumption Agreement (which agreement the Parties shall prepare, execute and
deliver in good faith at the time of such transfer, all at no additional cost to
Purchaser).
 
2.6.            Purchase Price; Allocation of Purchase Price.
 
(a) In addition to the assumption of the Assumed Liabilities, in consideration
for the sale, transfer and delivery of the Purchased Assets, at the Closing,
Purchaser shall deliver to Seller Two Million Dollars ($2,000,000.00) (the
“Purchase Price”) by wire transfer of immediately available federal funds to a
bank account (or accounts) as shall be designated in writing no later than one
(1) day prior to the Closing Date by Seller to Purchaser, which amount shall be
reduced by the amount of the Good Faith Deposit disbursed to Seller as a credit
against the Purchase Price in accordance with Section 2.7(b)(i).
 
(b) Purchaser and Seller agree that the Purchase Price, applicable Assumed
Liabilities and other relevant items shall be allocated in accordance with
Section 1060 of the Code and the regulations thereunder and Schedule 2.6 hereof
(such schedule to be determined jointly by Purchaser and Seller prior to
Closing).  Purchaser and Seller each agrees to provide the other promptly with
any other information required to complete Schedule 2.6.  Such allocation shall
be binding on Purchaser and Seller for all purposes including the reporting of
gain or loss and determination of basis for income tax purposes, and each of the
parties hereto agrees that it will file a statement (on IRS Form 8594 or other
applicable form) setting forth such allocation with its federal and applicable
state income tax returns and will also file such further information or take
such further actions as may be necessary to comply with the Treasury Regulations
that have been promulgated pursuant to Section 1060 of the Code and similar
applicable state laws and regulations.
 
8

--------------------------------------------------------------------------------


 
2.7.            Good Faith Deposit.
 
(a) Simultaneously with the execution of this Agreement, Purchaser shall deposit
with Seller’s Counsel cash in immediately available federal funds by wire
transfer to an account or accounts designated by Seller’s Counsel, an amount
equal to Two Hundred Thousand Dollars ($200,000.00) (the “Good Faith Deposit”),
to be held in escrow by Seller's Counsel in a non-interest bearing account until
applied as provided in Section 2.7(b).
 
(b) Seller's Counsel shall deliver the Good Faith Deposit to the Seller only
upon the happening of any of the following:  (i) at the Closing as a credit
against the Purchase Price, or (ii) upon the termination of this Agreement
pursuant to Section 12.1(h) by Seller due to any of the conditions of Section
10.3 not being satisfied.  Seller's Counsel shall return the Good Faith Deposit
to Purchaser if the Agreement is terminated pursuant to Sections 12.1(a), (b),
(c), (d), (e), (f) or (i), or if the Agreement is terminated pursuant to Section
12.1(g) by Purchaser due to any of the conditions of Section 10.2 not being
satisfied.
 
2.8.            Closing.  Subject to the satisfaction of the conditions set
forth in Section 10 (other than those requiring a delivery, or the taking of
other action, at the Closing), the closing (the “Closing”) of the purchase and
sale of the Purchased Assets and the assumption of the Assumed Liabilities shall
take place at the offices of King & Spalding LLP, 1180 Peachtree Street,
Atlanta, Georgia, on the third (3rd) Business Day following entry of the Sale
Order or at such other time or place as Purchaser and Seller may agree.  The
Closing shall be effective at 12:01 a.m. (local time in Atlanta, Georgia) on the
Closing Date.
 
2.9. Deliveries by Seller.  At the Closing, Seller will deliver or cause to be
delivered to Purchaser (unless delivered previously) the following:
 
(a) a Bill of Sale, Assignment and Assumption Agreement substantially in the
form attached hereto as Exhibit A (the “Assignment and Assumption Agreement”),
duly executed by Seller;
 
(b) a recordable assignment of all patents and patent applications that
constitute Acquired Intellectual Property Rights, duly executed by Seller;
 
(c) a copy of the Sale Order, certified by the clerk of the Bankruptcy Court;
 
(d) a copy of each Required Consent;
 
(e) a certificate duly executed by the Seller certifying as to the matters set
forth in Section 10.2;
 
(f) a certificate duly executed by Seller acknowledging delivery by Purchaser of
the items set forth in Section 2.10;
 
9

--------------------------------------------------------------------------------


 
(g) evidence of the releases of any and all Liens on the Purchased Assets (other
than Permitted Liens and Assumed Liabilities), each in form and substance
satisfactory to Purchaser in its reasonable discretion; and
 
(h) all other documents, instruments and writings reasonably requested by
Purchaser to be delivered by Seller at or prior to the Closing pursuant to this
Agreement.
 
2.10. Deliveries by Purchaser.  At the Closing, Purchaser will deliver or cause
to be delivered to Seller (unless previously delivered) the following:
 
(a) the Purchase Price less the Good Faith Deposit;
 
(b) the Assignment and Assumption Agreement, duly executed by Purchaser;
 
(c) a Certificate of Good Standing of Purchaser issued by the Secretary of State
of the State of Delaware dated within thirty (30) calendar days of the Closing
Date;
 
(d) a copy of resolutions adopted by the manager of Purchaser authorizing and
approving the execution and delivery of this Agreement and all agreements and
other documents and instruments contemplated hereby and thereby and the
consummation of the transactions contemplated hereby and thereby, certified to
be true, complete, correct and in full force and effect as of the Closing Date
by the Secretary of Purchaser;
 
(e) a copy of the certificate of formation of Purchaser, including all
amendments thereto, certified by the Secretary of State of the State of Delaware
dated as of a date within thirty (30) days of Closing and certified as true,
complete and correct and in full force and effect as of the Closing Date by the
Secretary of Purchaser, and a copy of the limited liability company agreement of
Purchaser, including all amendments thereto, certified as true, complete and
correct and in full force and effect as of the Closing Date by the Secretary of
Purchaser;
 
(f) a certificate duly executed by the Secretary of Purchaser certifying as to
the matters set forth in Section 10.3;
 
(g) a certificate duly executed by Purchaser acknowledging delivery by Seller of
the items set forth in Section 2.9; and
 
(h) all other documents, instruments and writings reasonably requested by Seller
to be delivered by Purchaser at or prior to the Closing pursuant to this
Agreement.
 
3. Representations and Warranties of Seller.  Subject to the terms, conditions
and limitations set forth in this Agreement, Seller hereby represents and
warrants to Purchaser as follows:
 
3.1. Organization.  Seller is a corporation validly existing under the laws of
the State of Georgia, and Seller has the corporate power and authority to own,
lease and operate the Purchased Assets and to carry on in all material respects
the Business as now being conducted.
 
10

--------------------------------------------------------------------------------


 
3.2. Corporate Authorization.  The execution, delivery and performance by Seller
of this Agreement and the consummation of the Transactions are within Seller’s
corporate powers and have been duly authorized by all necessary action on the
part of Seller.  Subject to entry by the Bankruptcy Court of the Sale Order in
the Bankruptcy Case, this Agreement constitutes a valid and binding agreement of
Seller that is enforceable in accordance with its terms.
 
3.3. Governmental Authorization.  Except as disclosed in Schedule 3.3, the
execution, delivery and performance by Seller of this Agreement and the
consummation of the transactions contemplated hereby by Seller require no action
by or in respect of, or filing with, any governmental body, agency or official
other than (a) consents, approvals or authorizations of, or declarations or
filings with, the Bankruptcy Court, and (b) any such action or filing as to
which the failure to make or obtain would not have a Material Adverse Effect.
 
3.4. Noncontravention.  Subject to entry by the Bankruptcy Court of the Sale
Order in the Bankruptcy Case, the execution, delivery and performance by Seller
of this Agreement and the consummation of the Transactions do not and will not
(a) violate Seller’s articles or certificate of incorporation, as amended, or
bylaws, (b) assuming compliance with the matters referred to in Section 3.3,
materially violate any applicable law, rule, regulation, judgment, injunction,
order or decree, (c) except as to matters which would not reasonably be expected
to have a Material Adverse Effect, constitute a default under, violation of or
give rise to any right of termination, cancellation or acceleration of any right
or obligation or to a loss of any benefit relating to any Purchased Asset to
which Seller is entitled under any provision of any agreement or other
instrument binding upon Seller except for breaches and defaults referred to in
Section 365(b)(2) of the Bankruptcy Code, (d) result in the creation or
imposition of any Lien on any Purchased Asset (other than Liens that will be
released at or prior to Closing by virtue of entry of the Sale Order), or (e)
cause Purchaser to become subject to, or to become liable for the payment of,
any Tax or other liability that is not an Assumed Liability.
 
3.5. Required Consents.  Except for consents, approvals or authorizations of, or
declarations or filings with, the Bankruptcy Court, and except as otherwise set
forth on Schedule 3.5 (the “Required Consents”), there is no agreement or other
instrument binding upon Seller requiring a consent or other action by any Person
as a result of the execution, delivery and performance of this Agreement, except
such consents or actions as would not, individually or in the aggregate, have a
Material Adverse Effect if not received or taken by the Closing Date.
 
3.6. Litigation.  Except as disclosed in Schedule 3.6, as of the date hereof,
there is no action, suit, investigation or proceeding pending against, or to the
Knowledge of Seller, threatened against or affecting, the Purchased Assets
before any court or arbitrator or any governmental body, agency or official
which is reasonably likely to have a Material Adverse Effect or which in any
manner challenges or seeks to prevent, enjoin, alter or materially delay the
Transactions.
 
3.7. Compliance with Laws and Court Orders.  To the Knowledge of Seller, Seller
is not in violation of any law, rule, regulation, judgment, injunction, order or
decree applicable to the Purchased Assets or the conduct of the Business, except
for violations which would not reasonably be expected to have a Material Adverse
Effect.
 
11

--------------------------------------------------------------------------------


 
3.8. Sufficiency of and Title to the Purchased Assets.
 
(a) The Purchased Assets constitute all of the material property and assets
owned, held or primarily used in the conduct of the Business (other than the
Excluded Assets).
 
(b) Seller has good title to all of the Purchased Assets.  Upon the Sale Order
having been entered by the Bankruptcy Court and in accordance with the terms of
the Sale Order, (i) subject to Section 2.5, Seller will have complete and
unrestricted power and the unqualified right to sell, convey, assign, transfer
and deliver the Purchased Assets to Purchaser, and (ii) the Assignment and
Assumption Agreement to be executed by Seller and delivered to Purchaser at the
Closing shall be valid and binding obligations of Seller, enforceable in
accordance with its terms and shall effectively vest in Purchaser good and
marketable title to the Purchased Assets, free and clear of all Liens and Claims
other than Assumed Liabilities and Permitted Liens.
 
3.9. Intellectual Property Rights.  Except as set forth on Schedule 3.9:
 
(a) Schedule 2.1(g) contains a complete and accurate list of all of the
Intellectual Property Rights owned (in whole or in part) or licensed by Seller
which are being acquired by Purchaser.  To the Seller’s Knowledge, all of the
Acquired Intellectual Property Rights listed on Schedule 2.1(g) are in good
standing and, to the extent applicable, are duly authorized, validly issued and
enforceable and have not been cancelled.
 
(b) Seller is the owner or exclusive licensee of all right, title and interest
in and to each of the Acquired Intellectual Property Rights, free and clear of
all Liens (other than Permitted Liens), except as such rights may be limited as
set forth on Schedule 3.9(b).  To the Seller’s Knowledge, Seller's conduct of
the Business does not infringe any of the intellectual property assets or other
proprietary right of any Person.  Except as set forth on Schedule 3.9(b),
(i) there are no licenses now outstanding or other rights granted to any Person
with respect to any of the Acquired Intellectual Property Rights; (ii) Seller is
not a party to any contract or agreement with respect to any of the Acquired
Intellectual Property Rights; and (iii)  Seller has not received any written
notice or other written communication asserting that Seller has infringed,
misappropriated or otherwise made any unlawful or unauthorized use of any of its
Acquired Intellectual Property Rights, and, to Seller's Knowledge, there is no
basis for any such claim.  To Seller's Knowledge, no third party is infringing
any of Seller's rights in any of its Acquired Intellectual Property Rights.  
 
(c) Upon consummation of the transactions contemplated by this Agreement,
Purchaser shall receive Seller’s complete right, title and interest in and to
all tangible and intangible property rights existing in the Acquired
Intellectual Property Rights.  
 
(d) Seller is not in default with respect to any order, writ, judgment, award,
injunction or decree of any governmental entity or regulatory authority or
 
12

--------------------------------------------------------------------------------


     arbitrator applicable to the Acquired Intellectual Property Right or
Seller's activities in connection therewith.
 
(e) Seller has not agreed to indemnify any Person against any charge of
infringement or other violation with respect to any of the Acquired Intellectual
Property Rights.
 
(f) Seller has the right, which is non-terminable and not subject to expiration
or revocation, to develop, license, control, regulate the use of or otherwise
exploit the Acquired Intellectual Property Rights without any valid legal or
equitable claim by, or payment or other obligation owing to, or required consent
from, any Person.
 
3.10. Environmental Compliance.  Except as set forth on Schedule 3.10:
 
(a) Seller has obtained and is in material compliance with all permits,
approvals, licenses and authorizations required under any Environmental Laws to
operate the Business.  Seller has not received any written notice or been cited
for any violation or potential violation of any such permit, approval, license
or authorization by any governmental entity that would result in material
liability.
 
(b) Seller is in material compliance, and has at all times complied in all
material respects, with all Environmental Laws, and Seller has not received any
written notice or been cited for any violation or potential violation of any
such Environmental Laws.  To Seller’s Knowledge, no capital expenditures by
Seller or Purchaser (following the Closing Date) shall be required to establish
or maintain compliance with any applicable Environmental Laws.  To Seller’s
Knowledge, there is no pending investigation, civil, criminal or administrative
action, written notice or demand letter, notice of violation or other proceeding
by any governmental entity with respect to ground or surface water, soil or air
contamination, the storage, treatment, release, transportation or disposal of
Hazardous Materials.  Seller has not received any written notice or other
written communication concerning any past, present or future events, actions or
conditions which may give rise to any liability of Seller or Purchaser
(following the Closing Date) relating to the presence of Hazardous Materials on
any real property owned or leased by Seller.  Seller has no agreement with any
governmental entity relating to any such environmental matter or any
environmental or Hazardous Materials cleanup.
 
(c) As used in this Agreement, "Environmental Laws" shall mean all federal,
state, local and foreign laws and regulations relating to pollution or
protection of human health or the environment (including ambient air, surface,
water, ground water, land surface or subsurface strata), including laws and
regulations relating to emissions, discharges, releases or threatened releases
of Hazardous Materials or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials.
 
(d) As used in this Agreement, "Hazardous Materials" means any pollutants,
contaminants, by-products, wastes, dangerous, toxic or hazardous substances,
constituents, compounds or chemicals (including petroleum or any by-products or
 
13

--------------------------------------------------------------------------------


    fractions thereof, any form of natural gas, lead, asbestos and
asbestos-containing materials, polychlorinated biphenyls ("PCBs"), radon and
other pesticides, explosives, flammables, corrosives and urea formaldehyde foam)
that
    are regulated by, or may form the basis of liability under, any
Environmental Law and includes the meanings of all such terms in or under any
Environmental Law.
 
3.11. No Other Agreements to Sell Assets.  Seller has no obligation, absolute or
contingent, to any Person (other than Purchaser) to sell any of the Purchased
Assets, or to effect any merger, consolidation or other reorganization of
Seller, or to enter into any agreement with respect thereto.
 
3.12. Certain Fees.  Except for the fees and expenses of Merriman, Curhan, Ford
& Co., Seller has not incurred any liability for any investment banking fees,
financial advisory fees, brokerage fees, finders’ fees, or other similar fees in
connection with this Agreement or the Transactions.  Purchaser shall have no
responsibility to satisfy any liability of the Seller for any of the fees
described in this Section 3.12.
 
3.13. “AS IS” TRANSACTION.  PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT,
NOTWITHSTANDING THE REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED IN THIS
SECTION 3, THE CONSENT OF A PARTY TO THE CLOSING SHALL CONSTITUTE A WAIVER BY
SUCH PARTY OF ANY CONDITIONS TO CLOSING NOT SATISFIED AS OF THE CLOSING DATE,
AND FOLLOWING CLOSING SELLER MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY MATTER RELATING TO THE PURCHASED ASSETS,
INCLUDING INCOME TO BE DERIVED OR EXPENSES TO BE INCURRED IN CONNECTION WITH THE
PURCHASED ASSETS, THE PHYSICAL CONDITION OF ANY PROPERTY COMPRISING A PART OF
THE PURCHASED ASSETS OR WHICH IS THE SUBJECT OF ANY LEASE OR CONTRACT TO BE
ASSIGNED TO PURCHASER AT THE CLOSING, THE ENVIRONMENTAL CONDITION OR ANY OTHER
MATTER RELATING TO THE PHYSICAL CONDITION OF ANY REAL PROPERTY OR IMPROVEMENTS,
THE ZONING OF ANY SUCH REAL PROPERTY OR IMPROVEMENTS, THE VALUE OF THE PURCHASED
ASSETS (OR ANY PORTION THEREOF), THE TRANSFERABILITY OF THE PURCHASED ASSETS,
THE TERMS, AMOUNT, VALIDITY OR ENFORCEABILITY OF ANY ASSUMED LIABILITIES, THE
TITLE OF THE PURCHASED ASSETS (OR ANY PORTION THEREOF), THE MERCHANTABILITY OR
FITNESS OF THE PERSONAL PROPERTY OR ANY OTHER PORTION OF THE PURCHASED ASSETS
FOR ANY PARTICULAR PURPOSE, OR ANY OTHER MATTER OR THING RELATING TO THE
PURCHASED ASSETS OR ANY PORTION THEREOF.  WITHOUT IN ANY WAY LIMITING THE
FOREGOING, SELLER HEREBY DISCLAIMS ANY WARRANTY, EXPRESS OR IMPLIED, OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS TO ANY PORTION OF THE
PURCHASED ASSETS.  PURCHASER FURTHER ACKNOWLEDGES THAT PURCHASER HAS CONDUCTED
AN INDEPENDENT INSPECTION AND INVESTIGATION OF THE PHYSICAL CONDITION OF THE
PURCHASED ASSETS AND ALL SUCH OTHER MATTERS RELATING TO OR AFFECTING THE
PURCHASED ASSETS AS PURCHASER DEEMED NECESSARY OR APPROPRIATE AND THAT IN
PROCEEDING WITH ITS ACQUISITION OF THE
 
14

--------------------------------------------------------------------------------


PURCHASED ASSETS, EXCEPT FOR ANY REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN SECTION 3, PURCHASER IS DOING SO BASED SOLELY UPON SUCH INDEPENDENT
INSPECTIONS AND INVESTIGATIONS.  ACCORDINGLY, UPON THE CLOSING DATE, PURCHASER
WILL ACCEPT THE PURCHASED ASSETS AT THE CLOSING “AS IS,” “WHERE IS,” AND “WITH
ALL FAULTS.”  
 
4. Representations and Warranties of Purchaser.  Purchaser represents and
warrants to Seller as follows:
 
4.1. Organization.  Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all company powers and all material governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted.
 
4.2. Authorization.  The execution, delivery and performance by Purchaser of
this Agreement and the consummation of the Transactions are within the company
powers of Purchaser and have been duly authorized by all necessary action on the
part of Purchaser.  This Agreement constitutes a valid and binding agreement of
Purchaser that is enforceable in accordance with its terms.
 
4.3. Governmental Authorization.  The execution, delivery and performance by
Purchaser of this Agreement and the consummation of the Transactions by
Purchaser require no action by or in respect of, or filing with, any
governmental body, agency or official other than (i) consents, approvals or
authorizations of, or declarations or filings with, the Bankruptcy Court, and
(ii) any such action or filing as to which the failure to make or obtain would
not have a material adverse effect on the Purchaser or its ability to close the
Transactions.
 
4.4.            Noncontravention.  Neither the execution and delivery of this
Agreement nor the consummation of the Transactions will (a) conflict with or
result in any breach of any provision of the articles or certificate of
incorporation of Purchaser; (b) require any filing with, or the obtaining of any
permit, authorization, consent or approval of, any governmental entity; (c)
violate, conflict with or result in a default (or any event which, with notice
or lapse of time or both, would constitute a default) under, or give rise to any
right of termination, cancellation or acceleration under, any of the terms,
conditions or provisions of any note, mortgage, other evidence of indebtedness,
guarantee, license, agreement, lease or other contract, instrument or obligation
to which Purchaser is a party or by which Purchaser or any of its assets may be
bound; or (d) violate any law, order, injunction or decree applicable to
Purchaser, excluding from the foregoing clauses (b), (c) and (d) such
requirements, violations, conflicts, defaults or rights (i) which would not
materially and adversely affect the ability of Purchaser to consummate the
Transactions, or (ii) which become applicable as a result of any acts or
omissions by, or the status of or any facts pertaining to, Seller.
 
4.5.            Financing.  Purchaser has sufficient cash, available lines of
credit or other sources of immediately available funds to enable it to make
payment of the Purchase Price and any other amounts to be paid by it hereunder.
 
15

--------------------------------------------------------------------------------


4.6. Litigation.  There is no action, suit, investigation or proceeding pending
against or, to the knowledge of Purchaser, threatened against or affecting
Purchaser before any court or arbitrator or any governmental body, agency or
official which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the Transactions.
 
4.7. Certain Fees.  Purchaser has not employed any broker, finder, investment
banker, or other intermediary or incurred any liability for any investment
banking fees, financial advisory fees, brokerage fees, finders’ fees, or other
similar fees in connection with this Agreement or the Transactions.
 
4.8. Inspections; No Other Representations.  Purchaser is an informed and
sophisticated purchaser, and has engaged expert advisors, experienced in the
evaluation and purchase of properties and assets such as the Purchased Assets
and assumption of liabilities such as the Assumed Liabilities as contemplated
hereunder.  Purchaser acknowledges that Seller has given Purchaser complete and
open access to the key employees, documents and facilities of the
Business.  Purchaser acknowledges and agrees that the Purchased Assets are being
sold on an “as is, where is” basis and Purchaser agrees to accept the Purchased
Assets and the Assumed Liabilities in the condition they are in on the Closing
Date based on its own inspection, examination and determination with respect to
all matters and without reliance upon any express or implied representations or
warranties of any nature made by or on behalf of or imputed to Seller, except as
expressly set forth in this Agreement.  Without limiting the generality of the
foregoing, Purchaser acknowledges that Seller makes no representation or
warranty with respect to (i) any projections, estimates or budgets delivered to
or made available to Purchaser of future revenues, future results of operations
(or any component thereof), future cash flows or future financial condition (or
any component thereof) of the Business or the future prospects or operations of
the Business or (ii) any other information or documents made available to
Purchaser or its counsel, accountants or advisors with respect to the Business,
except as expressly set forth in this Agreement.
 
5. Pre-Closing Covenants of Seller.  Seller agrees that:
 
5.1.            Conduct of the Business.  Except as may be required by the
Bankruptcy Court, except for the consequences resulting from the commencement
and continuation of the Bankruptcy Case, and except as may be required or
contemplated by this Agreement, from the date hereof until the sooner of the
Closing Date or the date of termination of this Agreement, Seller shall use its
commercially reasonable efforts to conduct the Business in the ordinary course
consistent with past practice, to preserve and protect the Acquired Intellectual
Property Rights and other Purchased Assets, and to preserve intact the business
organizations and relationships with third parties (including suppliers) and to
keep available the services of the present employees of the Business at their
current levels of compensation.  Without limiting the generality of the
foregoing, from the date hereof until the sooner of the Closing Date or the date
of termination of this Agreement, except (i) as disclosed on Schedule 5.1, (ii)
as may be required by the Bankruptcy Court, (iii) for the consequences resulting
from the commencement and continuation of the Bankruptcy Case, or (iv) as may be
required or contemplated by this Agreement, Seller will not:
 
16

--------------------------------------------------------------------------------


(a) with respect to the Business acquire a material amount of assets from any
other Person;
 
(b) sell, lease, license or otherwise dispose of any material Purchased Assets
except (i) pursuant to existing contracts or commitments disclosed to Purchaser
prior to the date of this Agreement, (ii) in the ordinary course consistent with
past practice, or (iii) subject to Section 7.4, in connection with a higher or
better bid for the Purchased Assets;
 
(c) agree or commit to do any of the foregoing; or
 
(d) take any action that would reasonably be expected to cause the failure of
any condition contained in Section 10.2 (other than actions taken by Seller in
connection with the discharge of its fiduciary duties during the Bankruptcy
Case).
 
5.2.            Access to Information.  From the date hereof until the earlier
of the Closing Date or the date of termination of this Agreement, Seller shall
reasonably afford, and shall cause its officers, employees, attorneys and other
agents to reasonably afford, to Purchaser and its counsel, accountants and other
representatives, access (at reasonable times during normal business hours) to
officers and other employees of the Business for the purposes of evaluating the
Business and all properties, books, accounts, records and documents of, or
relating to, the Business, subject to the terms of the Confidentiality
Agreement.  All access to the officers, employees, properties, books, accounts,
records and/or documents of the Business shall be arranged on behalf of Seller
by Michael Margolis or John Chambers from Merriman, Curhan, Ford & Co.
 
5.3. Insurance; Risk of Loss.  Any loss or damage to the Purchased Assets from
fire, theft or other casualty or cause, reasonable wear and tear excepted, prior
to the Closing, shall be the responsibility of Seller, and Seller shall bear the
risk of loss with respect thereto.  If, prior to the Closing, all or any
material part of the Purchased Assets are damaged by fire, theft or other
casualty or by any other cause whatsoever, reasonable wear and tear excepted,
Seller shall promptly give Purchaser written notice of such damage.  In the
event of any such damage, Purchaser shall have the option to:  (a) require
Seller to convey the Purchased Assets on the Closing Date to Purchaser in a
damaged condition and to assign to Purchaser all of Seller's right, title and
interest in and to any claims Seller may have under any insurance policies
covering the Purchased Assets (with a credit for any deductible amount); or (b)
terminate this Agreement.
 
5.4.     Notices of Certain Events.  Seller shall promptly notify Purchaser of,
and provide copies of, if applicable:
 
(a) any notice or other written communication from any Person alleging that the
consent of such Person is or may be required in connection with the consummation
of the Transactions;
 
(b) any material written communication from any governmental or regulatory
agency or authority in connection with or relating to the Transactions;
 
17

--------------------------------------------------------------------------------


(c) any written communication sent to or received from the United States Food
and Drug Administration and relating to the Purchased Assets;
 
(d) any failure of Seller to comply with or satisfy in any material respect any
covenant, condition or agreement to be complied with or satisfied by Seller
hereunder; and
 
(e) the commencement of any actions, suits, investigations or proceedings
relating to Seller or the Business that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to Section
3.6.
 
6. Covenants of Purchaser.  Purchaser agrees that:
 
6.1.            Confidentiality.  Prior to the Closing Date and after any
termination of this Agreement, the Confidentiality Agreement shall remain in
full force and effect.  After the Closing has occurred, the Confidentiality
Agreement shall be terminated to the extent relating to the Purchased Assets,
Assumed Liabilities and the employees of Seller, and shall, with respect to any
of the Excluded Assets and Excluded Liabilities, remain in full force and
effect.
 
6.2.            Access.  On and after the Closing Date, upon reasonable advance
notice, Purchaser will afford promptly to Seller and its agents, at Seller's
expense, reasonable access during normal business hours to the properties, books
and records acquired from Seller and Purchaser's employees, auditors and counsel
to the extent necessary for financial reporting and accounting matters, employee
benefits matters, the preparation and filing of any Tax returns, reports or
forms, the preparation and filing of reports and other documents with the
Securities and Exchange Commission, the defense of any Tax audit, claim or
assessment, the reconciliation of Claims in the Bankruptcy Case, to permit
Seller to determine any matter relating to its rights and obligations hereunder,
or any other reasonable business purpose related to the Excluded Assets or
Excluded Liabilities; provided, however, that any such access by Seller shall
not unreasonably interfere with the conduct of the business of Purchaser;
provided, further, at the request of Purchaser, Seller shall execute (on its
behalf and on behalf of its agents and representatives) a reasonable
confidentiality agreement in connection with being provided such access.
 
6.3. Insurance.  To the extent that any insurance policies of Seller or any of
its Affiliates cover any loss, liability, claim, damage or expense relating to
any Purchased Assets and such insurance policies continue after the Closing to
permit claims to be made thereunder with respect to events occurring prior to
the Closing, Purchaser shall cooperate with Seller in submitting and pursuing
such claims.
 
6.4. Adequate Assurance.  In connection with the entry of the Approval Order,
Purchaser shall take any and all reasonable actions needed to provide “adequate
assurance of future performance” with respect to the Assumed Contracts and any
Intellectual Property Rights pursuant to Section 365 of the Bankruptcy Code.
 
6.5. Required Consents.  Purchaser shall use its commercially reasonable efforts
to obtain the Required Consents as soon as possible and, in any event, prior to
the End
 
18

--------------------------------------------------------------------------------


Date; provided, however, that the foregoing shall not require the Purchaser to
pay money or agree to terms less economically advantageous to Purchaser.
 
7. Pre-Closing Covenants of Purchaser and Seller.  Purchaser and Seller agree
that:
 
7.1. Efforts; Further Assurances.  Subject to the terms and conditions of this
Agreement, Purchaser and Seller will use their respective commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under applicable laws and
regulations to consummate the transactions contemplated by this Agreement;
provided, however, Seller shall be entitled to take such actions as are required
in connection with the discharge of its fiduciary duties during the Bankruptcy
Case (including soliciting higher or better offers for the Purchased
Assets).  Seller and Purchaser agree to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary or desirable in order to vest in Purchaser good
title to the Purchased Assets or to evidence the assumption by Purchaser of the
Assumed Liabilities.
 
7.2. Certain Filings.  Seller and Purchaser shall cooperate with one another (i)
in determining whether any action by or in respect of, or filing with, any
governmental body, agency, official or authority is required, or any actions,
consents, approvals or waivers are required to be obtained from parties to any
Assumed Contracts or Acquired Intellectual Property Rights, in connection with
the consummation of the Transactions, and (ii) in taking such actions or making
any such filings, furnishing information required in connection therewith and
seeking timely to obtain any actions, consents, approvals or waivers.
 
7.3.     Public Announcements.  Purchaser shall not make any public
announcements or statements concerning the Transactions without the prior
written consent of Seller.  Purchaser acknowledges and agrees that Seller may
provide copies of this Agreement to parties in interest in the Bankruptcy Case
and to those parties to whom Seller determines it is necessary to provide copies
in connection with soliciting higher or better bids for the Purchased Assets or
as otherwise necessary in connection with the Bankruptcy Case.  Seller also
shall be entitled to file a copy of this Agreement with the Bankruptcy Court or
as otherwise required by law.
 
7.4.      Bid Procedures Motion and Sale Motion.
 
(a) On or before the date of execution of this Agreement, Seller will file: a
motion (the "Procedures/Sale Motion") seeking (i) at an initial, interim,
hearing, the entry of an order (the “Bid Procedures Order”), in a form and
substance reasonably acceptable to Purchaser, (A)  establishing notice, bidding,
and sale procedures (collectively, the "Bid Procedures") to be used in
connection with the sale of Seller’s non-cash assets; (B) approving the Bid
Protections (as defined below); and (C) setting a hearing (the “Sale Hearing”)
to consider the sale of the Seller’s assets to the party who submitted the
highest or best offer for the assets pursuant to the Bid Procedures; and (ii) at
the Sale Hearing, the entry of an order (the “Sale Order”), in form and
substance acceptable to the Purchaser, authorizing and approving the sale of the
Purchased Assets to Purchaser or to the party who submitted the highest or best
offer for the Purchased
 
19

--------------------------------------------------------------------------------


Assets (the "Sale Order").  The Seller shall use its commercially reasonable
efforts to obtain the entry by the Bankruptcy Court of the Bid Procedures Order
no later than March 20, 2009, and entry by the Bankruptcy Court of the Sale
Order no later than March 27, 2009.
 
(b) The Procedures/Sale Motion shall seek approval of, and the Bid Procedures
Order shall approve, Bid Procedures that are in the form and substance
reasonably satisfactory to Purchaser.  In particular, the Bid Procedures shall
provide that, to be a qualified bid, an initial overbid for the Purchased Assets
shall be in cash in an amount equal to not less that the sum of (i) the Purchase
Price, (ii) the Bid Protections, and (iii) $100,000.00.
 
(c) The Bid Procedures Order shall provide that the Purchaser shall be entitled
to receive from the Seller (i) a fee in an amount equal to $200,000.00 (the
"Break-Up Fee"), plus (ii) the reimbursement of Purchaser's actual, reasonable,
out-of-pocket expenses incurred in connection with Purchaser’s due diligence
investigation and the negotiation and execution of this Agreement and the other
documents contemplated hereby in an amount that does not exceed $200,000.00 (the
"Reimbursement Amount; the Break-Up Fee and the Reimbursement Amount are
referred to collectively as the “Bid Protections”); provided, however, the Bid
Protections shall be due and payable to Purchaser only in the event that (A)
Seller consummates a sale of the Purchased Assets to a party (other than
Purchaser) who submits a higher or better offer for the Purchased Assets
pursuant to the Bid Procedures, and (B) this Agreement shall not have been
terminated by Seller due to a material breach by Purchaser.  The Bid Procedures
Order shall provide that any payment of the Bid Protections shall be deemed to
be an administrative expense, with priority over any and all claims of the kind
specified in Sections 503(b) and 507(b) of the Bankruptcy Code.  The Bid
Procedures Order shall provide for such super-priority administrative expense
rights in form and substance satisfactory to Purchaser.
 
(d) Purchaser and the Seller shall cooperate in good faith with filing and
prosecuting, on an expedited basis, the Procedures/Sale Motion and obtaining
entry of the Bid Procedures Order and the Sale Order, and the Seller shall
deliver to Purchaser prior to filing, and as early in advance as is practicable
to permit adequate and reasonable time for Purchaser and its counsel to review
and comment upon, copies of all proposed pleadings, motions, notices,
statements, schedules, applications, reports and other papers to be filed by the
Seller in connection with the Procedures/Sale Motion and the relief requested
therein.
 
(e) Seller and Purchaser shall each use commercially reasonable efforts, and
shall cooperate, assist and consult with each other, to secure the entry of the
Sale Order; provided, however, Seller shall be entitled to take such actions as
may be required in connection with the discharge of its fiduciary duties in the
Bankruptcy Case (including soliciting higher or better offers for the Purchased
Assets).  The Seller shall provide Purchaser with any information provided to
any prospective buyers not previously provided to Purchaser.  The Seller shall
promptly notify Purchaser of any written proposal received by the Seller with
respect to a competing transaction, and the
 
20

--------------------------------------------------------------------------------


      Seller shall communicate to Purchaser the material terms of any written
proposal which it may receive with respect to any competing transaction.
 
7.5.            Notices.  If at any time (i) Purchaser becomes aware of any
material breach by Seller of any representation, warranty, covenant or agreement
contained herein and such breach is capable of being cured by Seller, or (ii)
Seller becomes aware of any breach by Purchaser of any representation, warranty,
covenant or agreement contained herein and such breach is capable of being cured
by Purchaser, the Party becoming aware of such breach shall promptly notify the
other Party, in accordance with Section 13.1, in writing of such breach.  Upon
such notice of breach, the breaching Party shall have ten (10) days to cure such
breach prior to the exercise of any remedies in connection therewith.
 
8. Tax Matters.
 
8.1.            Tax Cooperation.  Purchaser and Seller agree to furnish or cause
to be furnished to each other, upon request, as promptly as practicable, such
information and assistance relating to the Business and the Purchased Assets
(including access to books and records) as is reasonably necessary for the
preparation and filing of all Tax returns, the making of any election relating
to Taxes, the preparation for any audit by any Taxing Authority, and the
prosecution or defense of any claim, suit or proceeding relating to any
Tax.  Seller and Purchaser shall cooperate with each other in the conduct of any
audit or other proceeding relating to Taxes involving the Purchased Assets or
the Business.
 
8.2. Transfer Taxes.   In the event that any sales, use, transfer, stamp,
recording or other similar taxes, fees or charges (the “Transfer Taxes”) are
assessed at Closing or at any time thereafter on the transfer of any Purchased
Assets, then in each instance such Transfer Taxes incurred as a result of the
Transactions shall be paid by Purchaser.  Purchaser and Seller shall cooperate
in providing each other with any appropriate resale exemption certifications and
other similar documentation.
 
8.3. Property Taxes.  All Property Taxes for a Tax period which includes (but
does not end on) the Closing Date (collectively, the “Apportioned Obligations”)
shall be apportioned between Seller, on the one hand, and Purchaser, on the
other hand, based on the number of days of such Tax period included in the
Pre-Closing Tax Period and the number of days of such Tax period after the
Closing Date (with respect to any such Tax period, the “Post-Closing Tax
Period”).  Seller shall be liable for the proportionate amount of such Property
Taxes that is attributable to the Pre-Closing Tax Period, and Purchaser shall be
liable for the proportionate amount of such Property Taxes that is attributable
to the Post-Closing Tax Period.
 
8.4. Apportionment.  Apportioned Obligations or Transfer Taxes shall be timely
paid, and all applicable filings, reports and returns shall be filed, as
provided by applicable law.  The paying Party shall be entitled to reimbursement
from the non-paying Party in accordance with Section 8.2 or 8.3, as the case may
be.  Upon payment of any such Apportioned Obligation or Transfer Tax, the paying
Party shall present a statement to the non-paying Party setting forth the amount
of reimbursement to which the paying Party is entitled under Section 8.2 or 8.3,
as the case may be, together with such supporting evidence as is reasonably
necessary to calculate the amount to be reimbursed.  The non-paying Party shall
21

--------------------------------------------------------------------------------


make such reimbursement promptly but in no event later than ten (10) days after
the presentation of such statement.  Any payment not made within such time shall
bear interest at the rate per annum equal to the rate of interest announced by
JPMorgan Chase, N.A. from time to time as its base rate in New York City.
 
9. Employee Matters.
 
9.1. Employees and Offers of Employment.
 
(a) As of the Closing Date, Purchaser shall have no obligation to offer
employment to any or all of the employees of the Seller.  The Purchaser intends
to retain certain of the employees of the Seller and the Purchaser shall have
the right, in its sole discretion, to hire employees of the Seller who are
employed in connection with the Business on such terms and conditions as
Purchaser shall determine in its discretion (such employees, the "Transferred
Employees"), with such employment to commence on or after the Closing Date.
 
(b) Seller has advised Purchaser that based on its decision to discontinue
operations, Seller has informed its employees that Seller is ceasing
substantially all operations except for those necessary to operate or sell the
Excluded Assets.  Seller has further advised Purchaser that it intends to
terminate those employees who it considers to not be necessary to the foregoing
operations.  In such event, Seller covenants to Purchaser that it will pay such
terminated employees in full for all earned wages and other benefits accrued
through the date of termination, and Seller covenants to continue to pay those
employees who are not terminated in full for all earned wages and other benefits
unless and to the extent directed otherwise by the Bankruptcy Court.
 
9.2. Employee Records.  Purchaser shall maintain employee records of the
Transferred Employees for a period of not less than four (4) years and during
that period will afford Seller reasonable access to such records during
Purchaser's normal business hours.  Purchaser shall maintain the confidentiality
of such records and limit access thereto in a manner consistent with Purchaser's
treatment of its employee records.
 
9.3. Employee Plans.  The Purchaser shall not be responsible or liable for any
payments required under the terms of any employee benefit plan or health and
welfare plan maintained by Seller.
 
9.4.            Workers’ Compensation.  Seller shall be liable for all workers’
compensation claims arising out of injuries with an identifiable date of
occurrence sustained by Seller’s employees prior to the Closing Date.  Purchaser
shall be liable for all workers’ compensation claims arising out of injuries
with an identifiable date of occurrence, sustained by Transferred Employees, if
any, on and after the dates Purchaser hires them (hereinafter, “Transferred
Employees’ Employment Date”), including injuries sustained by a Transferred
Employee on or after the Transferred Employees’ Employment Date that are
aggravations, exacerbations or re-injuries of medical conditions or diagnoses
resulting from injuries that were sustained before the Transferred Employees’
Employment Date.  Notwithstanding any other provision of this Agreement, all
workers’ compensation claims must be asserted in accordance
 
22

--------------------------------------------------------------------------------


with the terms and conditions of applicable workers’ compensation policies and
this Section 9.4 shall not enlarge or modify any employee’s right to assert such
a claim.
 
10. Closing Conditions.
 
10.1. Conditions to Obligations of Purchaser and Seller.  The obligations of
Purchaser and Seller to consummate the Closing are subject to the satisfaction
of the following conditions:
 
(a) The Bankruptcy Court shall have entered the Sale Order in the Bankruptcy
Case, authorizing the Transactions and approving this Agreement and the
ancillary agreements contemplated hereby under Sections 105(a), 363 and 365 of
the Bankruptcy Code, in form and substance reasonably acceptable to Seller and
Purchaser (including a finding that Purchaser is a “good faith” purchaser within
the meaning of Section 363(m) of the Bankruptcy Code and waiving any stay that
would otherwise be applicable pursuant to Bankruptcy Rules 6004(g) or 6006(d)
and finding that neither the Purchaser nor the Seller are entering into the
Transactions fraudulently and the Purchaser is not liable for any debts of the
Seller as a successor under federal or State law or under any other legal
theory), and as of the Closing Date the Sale Order shall not be stayed, shall be
in full force and effect, and shall not have been vacated or reversed.
 
(b) No injunction, stay or similar order or decree, issued by any court,
tribunal or governmental entity, shall be in effect that restrains, enjoins,
stays or prohibits the consummation of the Transactions.
 
10.2. Conditions to Obligations of Purchaser.  The obligation of Purchaser to
consummate the Closing is subject to the satisfaction (or waiver by Purchaser)
of the following further conditions:
 
(a) Seller shall have performed in all material respects all of its obligations
hereunder required to be performed by Seller on or prior to the Closing Date;
 
(b) the representations and warranties of Seller contained in this Agreement
shall be true and correct in all material respect at and as of the Closing Date,
as if made at and as of such date (or to the extent such representations and
warranties speak as of an earlier date, they shall be true and correct in all
material respects as of such earlier date); and
 
(c) Seller shall have taken all reasonable steps, as of the Closing Date, to
prepare the Business for any scheduled meetings with the United States Food and
Drug Administration.
 
10.3. Conditions to Obligations of Seller.  The obligation of Seller to
consummate the Closing is subject to the satisfaction (or waiver by Seller) of
the following further conditions:
 
(a) Purchaser shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Closing
Date, and
 
23

--------------------------------------------------------------------------------


 
(b) the representations and warranties of Purchaser contained in this Agreement
shall be true and correct in all material respects at and as of the Closing
Date, as if made at and as of such date (or to the extent such representations
and warranties speak as of an earlier date, they shall be true and correct in
all material respects as of such earlier date).
 
11. Survival; Indemnification.
 
11.1. Survival.  The (a) representations and warranties of Seller, and
(b) covenants and agreements of Seller that by their terms are to be performed
before Closing, contained in this Agreement or in any certificate or other
writing delivered in connection herewith, shall be extinguished by and shall not
survive the Closing.  The covenants and agreements of Seller contained herein
that by their terms are to be performed after Closing shall survive the Closing
for such terms.
 
11.2. Indemnification.  Each of Purchaser and Seller agrees to indemnify the
other with respect to any investment banking fees, financial advisory fees,
brokerage fees, finders’ fees, or other similar fees which are alleged to be due
and payable with respect to the Transactions and which are asserted as a result
of the actions of the indemnifying party.  There shall be no post-Closing
indemnification of Purchaser by Seller with respect to any matter not set forth
in this Section 11.2.
 
12. Termination.
 
12.1. Grounds for Termination.  This Agreement may be terminated at any time
prior to the Closing:
 
(a) by mutual written agreement of Seller and Purchaser;
 
(b) by Purchaser if the Bid Procedures Order is not entered by March 23, 2009;
 
(c) by Purchaser or Seller if the Sale Order is not entered by March 31, 2009;
 
(d) by Purchaser, if Seller receives any written communication from the United
States Food and Drug Administration that casts substantial doubt on its approval
of any pending or potential submission, including a protocol for a clinical
trial, relating to the Business.
 
(e) by Seller or Purchaser, if the Closing shall not have been consummated on or
before April 10, 2009 (the “End Date”), unless the Party seeking termination is
in breach of its obligations hereunder;
 
(f) by Seller or Purchaser, if any condition set forth in Section 10.1 is not
satisfied, and such condition is incapable of being satisfied by the End Date;
 
24

--------------------------------------------------------------------------------


 
(g) by Purchaser, if any condition set forth in Section 10.2 has not been
satisfied, and such condition is incapable of being satisfied by the End Date;
 
(h) by Seller, if any condition set forth in Section 10.3 has not been
satisfied, and such condition is incapable of being satisfied by the End Date;
or
 
(i) by Seller, if Seller executes a definitive agreement with a third party
(other than Purchaser) for the acquisition of all or substantially all the
Purchased Assets that represents a “higher or better” offer for the Purchased
Assets.
 
The Party desiring to terminate this Agreement pursuant to this Section 12.1
(other than pursuant to Section 12.1(a)) shall give notice of such termination
to the other Party in accordance with Section 13.1.
 
12.2. Effect of Termination.  If this Agreement is terminated as permitted by
Section 12.1, such termination shall be without liability of any Party (or any
stockholder, member, director, manager, officer, employee, agent, consultant or
representative of such Party) to the other Party to this Agreement except as
expressly provided in Section 2.7 and Section 7.4.  The provisions of Sections
2.7, 6.1, 7.4, 11.2, 12.2, 12.3, 12.4, 13.1, 13.4, 13.5, 13.6, 13.9 and 13.10
shall survive any termination hereof pursuant to Section 12.1.
 
12.3. Expenses.  Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement shall be paid by the Party incurring
such cost or expense.
 
12.4. Exclusive Remedies.  Effective as of Closing, Purchaser waives irrevocably
any rights and Claims Purchaser may have against Seller, whether in law or in
equity, relating to (i) any breach of representation, warranty, covenant or
agreement contained herein and occurring on or prior to the Closing, or (ii) the
Purchased Assets, Assumed Liabilities or the Business; provided, however, the
covenants contained herein that relate to the post-Closing period shall continue
in accordance with their terms and are not waived.  Purchaser and Seller
acknowledge and agree that if this Agreement is terminated pursuant to Section
12.1, the provisions of Section 12.2 set forth the sole and exclusive remedies
of the Parties.
 
13. Miscellaneous.
 
13.1. Notices.  All notices, requests and other communications to any Party
hereunder shall be in writing (including facsimile transmission) and shall be
given,
 
if to Purchaser, to:
 
Crabtree Acquisition Co, LLC
28161 N. Keith Dr.
Lake Forest, IL 60045-4528
attn: Mr. Jack Schuler, President
Fax: _____________________


with a copy to:


25

--------------------------------------------------------------------------------


Harry Gonso, Esq.
ICE MILLER, LLP
One American Square, Suite 3100
Indianapolis, IN 46282
Fax: (317) 236-2122


if to Seller, to:


AtheroGenics, Inc.
8995 Westside Parkway
Alpharetta, Georgia  30004
Attention:  Joseph M. Gaynor, Jr.
Fax:  678-336-2501


with a copy to:


King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia  30309
Attention: Paul Ferdinands, Esq.
Fax: 404-572-5129


If to Seller's Counsel, to:


King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia  30309
Attention: Paul Ferdinands, Esq.
Fax: 404-572-5129


All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a Business Day in the place of
receipt.  Otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding Business Day in the place of
receipt.
 
13.2. Waivers.  No failure or delay by any Party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
13.3. Successors and Assigns.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns (including, in the case of Seller, any Chapter 7 trustee or liquidating
agent or other representative appointed under a confirmed plan); provided,
however, that no Party may assign, delegate or
 
26

--------------------------------------------------------------------------------


otherwise transfer any of its rights or obligations under this Agreement without
the written consent of the other Party.  The foregoing notwithstanding, the
Purchaser may assign, delegate or otherwise transfer any or all of its rights
and obligations under this Agreement to a wholly-owned subsidiary without the
written consent of the Seller.
 
13.4. Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Georgia and any applicable
provisions of the Bankruptcy Code, without regard to the principles of conflicts
of law that would provide for application of another law.
 
13.5. Jurisdiction.  
 
(a) Prior to the closing of the Bankruptcy Case, except as otherwise expressly
provided in this Agreement, the Parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the Transactions shall be
brought exclusively in the Bankruptcy Court, and each of the Parties hereby
irrevocably consents to the jurisdiction of the Bankruptcy Court (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in the Bankruptcy Court or that any such suit, action or
proceeding which is brought in the Bankruptcy Court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any Party anywhere in the world, whether within or without the
jurisdiction of the Bankruptcy Court.  Without limiting the foregoing, each
Party agrees that service of process on such Party as provided in Section 13.1
shall be deemed effective service of process on such Party.
 
(b) Upon the closing of the Bankruptcy Case, except as otherwise expressly
provided in this Agreement, the Parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the Transactions may be brought
in any court having subject matter jurisdiction over such suit, action or
proceeding, and that any cause of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of Georgia,
and each of the Parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each Party
agrees that service of process on such Party as provided in Section 13.1 shall
be deemed effective service of process on such Party.
 
13.6. Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
 
27

--------------------------------------------------------------------------------


PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS.
 
13.7. Third Party Beneficiaries.  No provision of this Agreement is intended to
confer upon any Person other than the Parties hereto any rights or remedies
hereunder.
 
13.8. Entire Agreement; Amendments; Counterparts.  This Agreement (including the
Schedules and Exhibits hereto) and the Confidentiality Agreement set forth the
entire agreement among the Parties with respect to the subject matter hereof and
may be amended only by a writing executed by Purchaser and Seller.  This
Agreement may be executed in counterparts, each of which when taken together
shall constitute an original.  This Agreement shall become effective when each
Party hereto shall have received a counterpart hereof signed by the other Party
hereto.
 
13.9. Captions, Interpretation.  The captions contained in this Agreement are
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of authorship of any provisions of
this Agreement.
 
13.10. Disclosure Schedules.  The Parties acknowledge and agree that (i) the
Schedules to this Agreement may include certain items and information solely for
informational purposes for the convenience of Purchaser, and (ii) the disclosure
by Seller of any matter in the Schedules shall not be deemed to constitute an
acknowledgement by Seller that the matter is required to be disclosed by the
terms of this Agreement or that the matter is material.  If any Schedule
discloses an item or information, the matter shall be deemed to have been
disclosed in all other Schedules, notwithstanding the omission of an appropriate
cross reference to such other Schedules.
 
[Signatures on Following Page]
 

 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


CRABTREE ACQUISITION CO, LLC






By:  /s/JACK W.
SCHULER                                                               


Name:  Jack W.
Schuler                                                              


Title:                                                                






ATHEROGENICS, INC.




By:  /s/MARK P.
COLONNESE                                                              


Name:  Mark P.
Colonnese                                                               


Title:  EVP Commercial Operations and
CFO                                                                




KING & SPALDING LLP
Solely for the purposes of Section 2.7




By:  /s/PAUL
FERDINANDS                                                            


Name:  Paul
Ferdinands                                                              


Title:  Partner                                                               







 
29

--------------------------------------------------------------------------------

 


 




